Superior Court
                                       of the
                                State of Delaware

Jan R. Jurden                                            Leonard L. Williams Justice Center
President Judge                                          500 North King Street, Suite 10400
                                                         Wilmington, Delaware 19801-3733
                                                         Telephone (302) 255-0665


                                   July 16, 2020

Dammeyin A. Johnson
SBI# 00306875
Howard R. Young Correctional Institution
1301 E. 12th Street
Wilmington, DE 19802

RE: State v. Dammeyin A. Johnson, ID No. 1609014541

Dear Mr. Johnson:

       The Court is in receipt of your Motion for Time Credited filed on April 7,
2020, stating you are entitled to credit for 2 days previously served on your Drug
Dealing charge.1 Pursuant to Superior Court Criminal Rule 36, the Court may
correct a clerical mistake in a judgment or order at any time. Upon review of the
record in your case, you are entitled to credit for 2 days previously served on your
sentence for Drug Dealing, IN16-09-1493. The Court hereby amends and corrects
the Sentence Order2 to reflect that Defendant is placed at 15 years Level V with
credit for 2 days previously served, suspended after 4 years for 18 months at
supervision Level III. Therefore, Defendant’s Motion for Time Credited is
GRANTED.

           IT IS SO ORDERED.
                                                   Very truly yours,

                                                   /s/Jan R. Jurden

                                                   Jan R. Jurden, President Judge
JRJ:mls
Original to Prothonotary
cc: Annemarie H. Puit, DAG


1
    D.I. 70.
2
    D.I. 26.